 



EXHIBIT 10.31
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Albert L. Lord, a resident of the Commonwealth of Virginia (“Executive”), and
SLM Corporation, a corporation organized and existing under the laws of the
State of Delaware (the “Company”).
     WHEREAS, the Board of Directors of the Company (“Board”) wishes to retain
Executive as Chief Executive Officer of the Company, and Executive wishes to
accept such employment with the Company, in each case, on the terms set forth
herein;
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:
     1. Employment and Term. Executive hereby agrees to be employed as Chief
Executive Officer of the Company, and the Company hereby agrees to retain
Executive as Chief Executive Officer. Executive’s employment under this
Agreement may be maintained through Sallie Mae, Inc. (“Sallie Mae”) or another
wholly owned subsidiary of the Company used to employ the Company executives,
and in such case any reference in this Agreement to employment or termination of
employment with the Company shall be deemed to include employment or termination
of employment with Sallie Mae or such other subsidiary. The term of Executive’s
employment with the Company under this Agreement shall be the period commencing
on March 20, 2008 (the “Commencement Date”) and ending on the earlier of
December 31, 2010 and the effective date of any termination pursuant to the
provisions of Section 11 (the “Term”).
     2. Duties. During the Term, Executive will have the title of Chief
Executive Officer of the Company. Executive agrees to assume such duties and
responsibilities as may be reasonably assigned to Executive from time to time by
the Board, which duties shall include principal executive management
responsibility for the Company. As requested by the Board, Executive shall
assume such additional positions with respect to subsidiaries of the Company as
necessary or appropriate in furtherance of his responsibilities. In addition,
during the Term, subject to re-election by a vote of stockholders, Executive
shall continue to serve on the Board as Vice Chairman thereof.
     3. Other Business Activities. During the Term, Executive agrees to devote
such time, attention, skill and efforts to the business and affairs of the
Company as may be required by the Board and/or necessary to discharge the duties
and responsibilities assigned to Executive hereunder. Executive shall serve the
Company faithfully and to the best of his ability. Notwithstanding anything
herein to the contrary, Executive’s service as Chief Executive Officer of the
Company shall not limit or affect his ability to engage in those activities in
which he was engaged prior to accepting employment as Chief Executive Officer of
the Company, and with prior notice to the Executive Committee of the Board,
activities in connection with (i) service as a volunteer, officer or director or
in a similar capacity of any charitable or civic organization,

1



--------------------------------------------------------------------------------



 



(ii) managing personal investments, and (iii) serving as a director, executor,
trustee or in another similar fiduciary capacity for a non-commercial entity;
provided, however, that any such activities do not conflict with or materially
interfere with Executive’s performance of his responsibilities and obligations
pursuant to this Agreement. Executive may engage in any other business activity
or pursuit, directly or indirectly, including serving as a director of
BearingPoint, Inc. and, with approval of the Board, serving as a director of any
other publicly-traded corporation.
     4. Base Salary. The Company shall pay Executive at the annual rate of
$1,250,000 (the “Base Salary”). The Base Salary shall be inclusive of all
applicable income, Social Security and other taxes and charges which are
required by law or requested to be withheld by Executive and which shall be
withheld and paid in accordance with the Company’s normal payroll practice for
its similarly situated executives as in effect from time to time.
     5. Annual Incentive Compensation. Executive did not participate in any of
the Company’s annual incentive compensation plans for 2007. Beginning January 1,
2008, Executive shall participate at the chief executive officer level in the
Company’s annual incentive compensation program(s) for executive officers as
provided in the SLM Corporation Incentive Plan as such may be amended from time
to time (the “Incentive Plan”), subject to the limitations and conditions set
forth therein or in any successor plan.
     6. For purposes of this Agreement, “Change of Control” shall mean an
occurrence of one or more of the following events:
     (i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “person” or “group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934) other than an employee benefit plan of the Company, immediately
after which such person or group has “Beneficial Ownership” (within the meaning
of Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding Voting Securities; or
     (ii) within any 12-month period, the individuals who were directors of the
Company as of the date the Board approved this Agreement (the “Incumbent
Directors”) ceasing for any reason other than death, disability or retirement to
constitute at least a majority of the Board, provided that any director who was
not a director as of the date the Board approved this Agreement shall be deemed
to be an Incumbent Director if such director was appointed or nominated for
election to the Board by, or on the recommendation or approval of, at least a
majority of directors who then qualified as Incumbent Directors, provided
further that any director appointed or nominated to the Board to avoid or settle
a threatened or actual proxy contest shall in no event be deemed to be an
Incumbent Director; or
     (iii) consummation of a merger, consolidation, or reorganization involving
the Company that results in the stockholders of the Company immediately before
such merger, consolidation or reorganization owning, directly

2



--------------------------------------------------------------------------------



 



or indirectly, immediately following such merger, consolidation or
reorganization, less than fifty percent (50%) of the combined voting power of
the corporation which survives such transaction as the ultimate parent entity,
unless Executive remains Chief Executive Officer, co-Chief Executive Officer, or
Chairman of the corporation which survives such transaction as the ultimate,
parent entity and prior to the satisfaction of all such conditions, the Board
determines that such transaction shall not constitute a Change of Control; or
     (iv) a sale of all or substantially all of the assets of the Company.
     7. Other Benefits.
          (a) Retirement Plans. During the Term, to the extent permissible under
the terms of the applicable plans, Executive shall be entitled to participate in
all tax-qualified and non-tax-qualified pension plans maintained or contributed
to by the Company or for the benefit of its executives, including without
limitation, the Sallie Mae Cash Account Retirement Plan and the Sallie Mae
Supplemental Cash Account Retirement Plan (collectively, the “the Company
Pension Plans”), in accordance with the terms of the Company Pension Plans as
they may be amended from time to time in the discretion of the Company.
          (b) Medical Insurance. During the Term, Executive shall be entitled to
participate in any medical and dental insurance plans generally available to the
senior management of the Company, in accordance with the terms of such plans as
they may be amended from time to time in the discretion of the Company.
          (c) Other Benefit Plans. Executive shall be entitled to receive or
participate in such further savings, deferred compensation, health or welfare
benefit plans offered to the Company’s senior management generally, in
accordance with the terms of such plans as they may be amended from time to time
in the discretion of the Company.
          (d) Expenses. The Company agrees to reimburse Executive for all
reasonable, ordinary and necessary business expenses incurred by Executive in
performing his duties pursuant to this Agreement, in accordance with the
Company’s reimbursement policies generally applicable to management personnel.
In no event shall any such reimbursement be paid later than the end of the
calendar year following the year in which the expense was incurred.
     8. No Other Compensation. Except as set forth in Sections 4, 5, and 7
above, Executive shall have no right to any other remuneration from the Company
in respect of his services as Chief Executive Officer or as a director of the
Company during the Term.

3



--------------------------------------------------------------------------------



 



     9. Nondisclosure of Confidential Information.
          (a) Executive and the Company acknowledge that Executive will, in the
course of his employment, come into possession of confidential, proprietary
business and technical information, and trade secrets of the Company and its
Affiliates, as defined in Section 9(b) (the “Proprietary Information”).
Proprietary Information includes, but is not limited to, the following:

  •   Business procedures. All information concerning or relating to the way the
Company and its Affiliates conduct their business, which is not generally known
to the public or within the industry or trade in which the Company or its
Affiliates compete (such as the Company contracts, internal business procedures,
controls, plans, licensing techniques and practices, supplier, subcontractor and
prime contractor names and contacts and other vendor information, computer
system passwords and other computer security controls, financial information,
distributor information, and employee data) and the physical embodiments of such
information (such as check lists, samples, service and operational manuals,
contracts, proposals, printouts, correspondence, forms, listings, ledgers,
financial statements, financial reports, financial and operational analyses,
financial and operational studies, management reports of every kind, databases,
employment or personnel records, and any other written or machine-readable
expression of such information as are filed in any tangible media).     •  
Marketing Plans and Customer Lists. All information not generally known to the
public or within the industry or trade in which the Company or its Affiliates
compete pertaining to the Company’s and its Affiliates’ marketing plans and
strategies; forecasts and projections; marketing practices, procedures and
policies; goals and objectives; quoting practices, procedures and policies; and
customer data including the customer list, contracts, representatives,
requirements and needs, specifications, data provided by or about prospective
customers, and the physical embodiments of such information.     •   Business
Ventures: All information not generally known to the public or within the
industry or trade in which the Company or its Affiliates operate concerning new
product development, negotiations for new business ventures, future business
plans, and similar information and the physical embodiments of such information.
    •   Software. All information relating to the Company’s and its Affiliates’
software or hardware in operation or various stages of research and development,
which are not generally known to the public or within the industry or trade in
which the Company or its Affiliates compete and the physical embodiments of such
information.     •   Litigation. Information which is not a public record and is
not generally known to the public or within the industry or trade in which the
Company or its Affiliates compete regarding litigation and potential litigation
matters and the physical embodiments of such information.

4



--------------------------------------------------------------------------------



 



  •   Policy Information. Information not of a public nature regarding the
policies and positions that have been or will be advocated by the Company and
its Affiliates with government officials, the views of government officials
toward such policies and positions, and the status of any communications that
the Company or its Affiliates may have with any government officials.     •  
Information Not Generally Known. Any information which (a) is not generally
known to the public or within the industry or trade in which the Company or its
Affiliates compete, (b) gives the Company or its Affiliates a significant
advantage over its or their competitors, or (c) has significant economic value
or potentially significant economic value to the Company or its Affiliates,
including the physical embodiments of such information.

          (b) Executive acknowledges that the Proprietary Information is a
valuable and unique asset of the Company and its Affiliates. Executive agrees
that he will not, at any time during his employment or after the termination of
his employment with the Company, without the prior written consent of the
Company or its Affiliates, as applicable, either directly or indirectly divulge
any Proprietary Information for his own benefit or for any purpose other than
the exclusive benefit of the Company and/or its Affiliates.
     10. Agreement Not to Compete.
          (a) Executive agrees that he shall not compete with the Company or its
Affiliates during the Term and for a period of two years thereafter (the
“Restricted Period”).
          (b) For the purposes of this Section 10, “compete” shall mean directly
or indirectly through one or more intermediaries (i) working or serving as a
director, officer, employee, consultant, agent, representative, or in any other
capacity, with or without compensation, on behalf of one or more entities
engaged in the Company’s Business (as defined below) in the United States,
Canada, or any other country where the Company (including any Affiliate) either
engages in the Company’s Business at the time of Executive’s termination or
where the Company, at the time of Executive’s termination, has developed a
business plan or taken affirmative steps to engage in the Company’s Business;
(ii) soliciting any employees, customers, or business partners of the Company,
inducing any customer or business partner of the Company to breach a contract
with the Company or any principal for whom the Company acts as agent to
terminate such agency relationship; and/or (iii) making statements about the
Company or its management reasonably determined by the Board to be disparaging.
For purposes of this provision, the term “the Company’s Business” shall mean any
business activity or line of business similar to the type of business conducted
by the Company, Sallie Mae, and/or their Affiliates at the time of Executive’s
termination of employment or which the Company, Sallie Mae and/or their
Affiliates at the time of Executive’s termination of employment or within one
year prior thereto have planned to enter into or conduct. Executive expressly
agrees that the markets served by the Company, Sallie Mae and their Affiliates
extend nationally and to Canada and are not dependent on the geographic location
of the executive personnel or the businesses by which they are employed and that
the restrictions set forth in this Section 10 are reasonable and are no greater
than are required for the protection of the Company, Sallie Mae, and its
Affiliates. For purposes of this Agreement, the term “Affiliate” shall be deemed
to refer to the Company,

5



--------------------------------------------------------------------------------



 



and any entity (whether or not existing on the date hereof) controlling,
controlled by or under common control with the Company.
     11. Termination of Employment. Executive shall be employed by the Company
under this Agreement on an at-will basis meaning that Executive’s employment by
the Company may be terminated by Executive or the Company at any time during the
Term, with or without cause, and with or without notice. Upon termination,
Executive shall be entitled only to such compensation and benefits as described
in this Section 11. Upon mutual agreement, Executive may remain employed by the
Company after December 31, 2010 pursuant to any terms mutually agreed upon.
          11.1 Disability and Death.
          (a) Disability. If Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under the Company’s disability plan available generally to all
employees (any such situation, “Disability”), the Company may terminate
Executive’s employment hereunder. The determination of whether the Executive has
a Disability under this Agreement shall be made by the Compensation Committee,
which shall consider the information presented by Executive’s personal physician
and by any other advisors, including any other physician, which the Compensation
Committee determines appropriate. The determination of the Compensation
Committee shall be final and binding, unless it is determined to have been
arbitrary and capricious. If the employment of Executive terminates during the
Term due to the Disability of Executive, the Company shall provide to Executive
(i) whatever benefits are available to him under any disability benefit plan(s)
applicable to him at the time of such termination to the extent Executive
satisfies the requirements of such plan(s), and (ii) the payments set forth in
Section 11.1(c).
          (b) Death. If Executive dies during the Term, the Company shall pay to
Executive’s executors, legal representatives or administrators the payments set
forth in Section 11.1(c). Except as specifically set forth in this Section 11.1
or under applicable laws, the Company shall have no liability or obligation
hereunder to Executive’s executors, legal representatives, administrators, heirs
or assigns or any other person claiming under or through him by reason of
Executive’s death, except that Executive’s executors, legal representatives or
administrators will be entitled to receive any death benefit payable to them as
beneficiaries under any insurance policy or other benefits plans in which
Executive participates as an employee of the Company and to exercise any rights
afforded them under any benefit plan then in effect.
          (c) Payment Upon Disability or Death. Upon termination of the
employment of Executive due to death or Disability during the Term, the Company
shall pay an amount equal to all accrued but unpaid Base Salary through the date
of termination of employment, plus a portion of the Target Annual Incentive
Compensation (as defined in Section 11.2(d)) pro-rated for the year through the
date of termination.

6



--------------------------------------------------------------------------------



 



          11.2 Termination By Company Without Cause; Termination By Executive
For Good Reason.
          (a) Termination By Company Without Cause. The Company may terminate
Executive’s employment hereunder at any time for any reason other than Cause
upon written notice to Executive (“Termination Without Cause”).
          (b) Termination By Executive For Good Reason. Executive may terminate
his employment hereunder at any time For Good Reason (“Termination For Good
Reason”). For purposes of this Agreement, Good Reason shall mean (i) a material
reduction in the position or responsibilities of Executive, provided that a
Change of Control (including the fact that the Company’s stock is not publicly
held or is held or controlled by a single stockholder as a result of a Change of
Control) shall not of itself be deemed a material reduction in the position or
responsibilities of Executive; (ii) a material reduction in the Base Salary;
(iii) a substantial failure of the Company to perform any material provision of
this Agreement; or (iv) a relocation of the Company’s executive offices to a
distance of more than seventy-five (75) miles from its location as of the date
of this Agreement without the consent of Executive, unless such relocation
results in the Company’s executive offices being closer to Executive’s then
primary residence or does not substantially increase the average commuting time
of Executive.
          (c) In the event of a Termination Without Cause or a Termination For
Good Reason, the Company shall pay to Executive within (i) forty-five (45) days
after termination an amount equal to all accrued but unpaid Base Salary through
the date of termination of employment, plus a portion of the Target Annual
Incentive Compensation pro-rated for the year through the date of termination,
and (ii) subject to Section 21, forty-five (45) days after termination an amount
equal to the Multiplier times the Compensation Amount (as such terms are defined
in Section 11.2(d) below).
          (d) The Multiplier is defined as the number obtained by dividing by
twelve the number of full months remaining in the Term at the time of
Executive’s termination of employment but in no event shall the Multiplier be
less than one. The Target Annual Incentive Compensation shall be a cash payment
equal to the value of the chief executive officer target bonus under the
Incentive Plan. The Compensation Amount is defined as the sum of (i) the annual
Base Salary of Executive as in effect immediately prior to Executive’s
termination of employment, and (ii) the Target Annual Incentive Compensation.
          11.3 Change of Control.
          (a) In the event a Termination Without Cause (as defined in
Section 11.2(a)) or a Termination For Good Reason (as defined in
Section 11.2(b)) occurs during the Term of this Agreement and following a Change
of Control, Executive shall be entitled to receive, subject to Section 21,
forty-five (45) days after termination an amount equal to the Multiplier, which
shall not be less than one, times the Compensation Amount, as such terms are
defined in Section 11.2(d).
          (b) If, as a result of payments provided for under or pursuant to this
Agreement together with all other payments in the nature of compensation
provided to or for the

7



--------------------------------------------------------------------------------



 



benefit of Executive under any other agreement in connection with a Change of
Control, Executive becomes subject to taxes of any state, local or federal
taxing authority that would not have been imposed on such payments but for the
occurrence of a Change of Control, including any excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”) and any successor
or comparable provision, then, in addition to any other benefits provided under
or pursuant to this Agreement or otherwise, the Company (including any successor
to the Company) shall pay to Executive at the time any such payments are made
under or pursuant to this or the other agreements, an amount equal to the amount
of any such taxes imposed or to be imposed on Executive (the amount of any such
payment, the “Parachute Tax Reimbursement”). In addition, the Company (including
any successor to the Company) shall “gross up” such Parachute Tax Reimbursement
by paying to Executive at the same time an additional amount equal to the
aggregate amount of any additional taxes (whether income taxes, excise taxes,
special taxes, employment taxes or otherwise) that are or will be payable by
Executive as a result of the Parachute Tax Reimbursement being paid or payable
to Executive and/or as a result of the additional amounts paid or payable to
Executive pursuant to this sentence, such that after payment of such additional
taxes Executive shall have been paid on a net after-tax basis an amount equal to
the Parachute Tax Reimbursement. The amount of any Parachute Tax Reimbursement
and of any such gross-up amounts shall be determined by a registered public
accounting firm selected by the Compensation Committee (in conjunction with the
Audit Committee) of the Board of Directors, whose determination, absent manifest
error, shall be treated as conclusive and binding absent a binding determination
by a governmental taxing authority that a greater or lesser amount of taxes is
payable by Executive.
          11.4 Termination For Cause; Termination By Executive Without Good
Reason.
          (a) Termination for Cause. The Company may terminate the employment of
Executive for Cause at any time during the Term. For purposes of this Agreement,
Cause shall mean a determination by the Board of Directors that there has been a
willful and continuing failure of Executive to perform substantially his
obligations under this Agreement (other than as a result of Executive’s death or
Disability) and, if in the judgment of the Board of Directors such willful and
continuing failure may be cured by Executive, that such failure has not been
cured by Executive within ten (10) business days after written notice of such
was given to Executive by the Board of Directors, or that Executive has
committed an act of Misconduct (as defined below). For purposes of this
Agreement, “Misconduct” shall mean: (i) embezzlement, fraud, commission of a
felony, breach of fiduciary duty or deliberate disregard of material Company
rules; (ii) personal dishonesty of Executive materially injurious to the
Company; (iii) an unauthorized disclosure of any Proprietary Information; or
(iv) competing with the Company while employed by the Company or during the
Restricted Period, in contravention of Section 10.
          (b) Termination By Executive Without Good Reason. Executive may
terminate his employment hereunder at any time without Good Reason (as defined
in Section 11.2(b)) (“Termination Without Good Reason”).
          (c) In the event the Company terminates Executive’s employment with
Company for Cause or by Executive Without Good Reason, Executive shall receive
all accrued and vested but unpaid Base Salary and benefits as of the effective
date of termination.

8



--------------------------------------------------------------------------------



 



          11.5 Board of Directors Service. Subject to re-election by a vote of
stockholders, Executive shall continue to serve on the Board of Directors
through the Term and as a condition to the payment of any termination benefits
under this Agreement shall offer to tender his resignation from the Board of
Directors upon expiration of the Term, or upon any earlier termination of his
employment, which resignation may or may not be accepted.
     12. Other Agreements. Executive represents and warrants to the Company
that:
          (a) There are no restrictions, agreements or understandings whatsoever
to which Executive is a party or by which he is bound that would prevent or make
unlawful Executive’s execution of this Agreement or Executive’s employment
hereunder, or which are or would be inconsistent or in conflict with this
Agreement or Executive’s employment hereunder, or which would prevent, limit or
impair in any way the performance by Executive of his obligations hereunder.
          (b) Executive shall disclose the existence and terms of the
restrictive covenants set forth in this Agreement to any employer by whom
Executive may be employed during the Term (which employment is not hereby
authorized) or during the Restricted Period as defined in the Agreement Not to
Compete by and between Executive and the Company set forth in Section 10 hereof.
     13. Survival of Provisions. The provisions of this Agreement, including
without limitation those set forth in Sections 9, 10, 12, 13, 14, 15, 22, and 24
hereof, shall survive the termination of Executive’s employment hereunder and
the payment of all amounts payable and delivery of all post-termination
compensation and benefits pursuant to this Agreement incident to any such
termination of employment.
     14. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors or permitted assigns and
Executive and his executors, administrators or heirs. The Company shall require
any successor or successors expressly to assume the obligations of the Company
under this Agreement. For purposes of this Agreement, the term “successor” shall
include the ultimate parent corporation of any corporation involved in a merger,
consolidation, or reorganization with or including the Company that results in
the stockholders of the Company immediately before such merger, consolidation or
reorganization owning, directly or indirectly, immediately following such
merger, consolidation or reorganization, securities of another corporation,
regardless of whether any such merger, consolidation or reorganization is deemed
to constitute a Change of Control for purposes of this Agreement. Executive may
not assign any obligations or responsibilities under this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the Company. At any time during the Term, the Company may provide,
without the prior written consent of Executive, that Executive shall be employed
pursuant to this Agreement by any of its Affiliates instead of or in addition to
Sallie Mae or the Company, and in such case all references herein to the
“Company” shall be deemed to include any such entity, provided that such action
shall not relieve the Company of its obligation to make or cause an Affiliate to
make or provide for any payment to or on behalf of Executive pursuant to this
Agreement. The Board may assign any or all of its responsibilities hereunder to
any committee of the Board, in which case references to Board shall be deemed to
refer to such committee.

9



--------------------------------------------------------------------------------



 



     15. Notices. All notices required to be given to any of the parties of this
Agreement shall be in writing and shall be deemed to have been sufficiently
given, subject to the further provisions of this Section 15, for all purposes
when presented personally to such party, or sent by facsimile transmission, any
national overnight delivery service, or certified or registered mail, to such
party at its address set forth below:
     (a) If to Executive:
          Albert L. Lord
     (b) If to the Company:
          SLM Corporation
          Sallie Mae, Inc.
          12061 Bluemont Way
          Reston, VA 20190
          Attention: General Counsel
          Fax No. (703) 984-7695
Such notice shall be deemed to be received when delivered if delivered
personally, upon electronic or other confirmation of receipt if delivered by
facsimile transmission, the next business day after the date sent if sent by a
national overnight delivery service, or three (3) business days after the date
mailed if mailed by certified or registered mail. Any notice of any change of
such address shall also be given in the manner set forth above. Whenever the
giving of notice is required, the giving of such notice may be waived in writing
by the party entitled to receive such notice.
     16. Entire Agreement. This Agreement and any other documents, instruments
or other writings delivered or to be delivered in connection with this Agreement
as specified herein constitute the entire agreement among the parties with
respect to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, understandings, and negotiations, whether written or
oral, with respect to the terms of Executive’s employment by the Company.
     17. Amendments; Waiver. This Agreement may be amended or modified only by a
written instrument signed by all parties hereto. The waiver of the breach of any
term or provision of this Agreement shall not operate as or be construed to be a
waiver of any other or subsequent breach of this Agreement.
     18. Governing Law. This Agreement shall be governed and construed as to its
validity, interpretation and effect by the laws of the Commonwealth of Virginia.
     19. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or such

10



--------------------------------------------------------------------------------



 



provisions, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
     20. Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
     21. Effect of Section 409A of the Code. Notwithstanding anything to the
contrary in this Agreement, if the Company determines (a) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Section 409A of the Code) of the Company and
(b) that any payments to be provided to Executive pursuant to this Agreement are
or may become subject to the additional tax under Section 409A(a)(1)(B) of the
Code or any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement then such payments shall be delayed until the date that is six months
after date of the Executive’s “separation from service” (as such term is defined
under Section 409A of the Code) with the Company, or such shorter period that,
as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes.
     22. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
instrument.
     23. Specific Enforcement; Extension of Period. Executive acknowledges that
the restrictions contained in Sections 9 and 10 hereof are reasonable and
necessary to protect the legitimate interests of the Company and its Affiliates
and that the Company would not have entered into this Agreement in the absence
of such restrictions. Executive also acknowledges that any breach by him of
Sections 9 or 10 hereof will cause continuing and irreparable injury to the
Company for which monetary damages would not be an adequate remedy. Executive
shall not, in any action or proceeding by the Company to enforce Sections 9 or
10 of this Agreement, assert the claim or defense that an adequate remedy at law
exists. In the event of such breach by Executive, the Company shall have the
right to enforce the provisions of Sections 9 and 10 of this Agreement by
seeking injunctive or other relief in any court, and this Agreement shall not in
any way limit remedies at law or in equity otherwise available to the Company.
In the event that the provisions of Sections 9 or 10 hereof should ever be
adjudicated to exceed the time, geographic, or other limitations permitted by
applicable law in any applicable jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, or other
limitations permitted by applicable law.
     24. Arbitration. Any dispute or claim, other than those referred to in
Section 23, arising out of or relating to this Agreement or otherwise relating
to the employment relationship between Executive and the Company (including but
not limited to any claims under Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act; the Age Discrimination in
Employment Act; the Family Medical Leave Act; and the Employee Income Retirement
Security Act) shall be submitted to Arbitration, in Fairfax County, Virginia,
and except as otherwise provided in this Agreement shall be conducted in
accordance with the rules of, but not under the auspices of, the American
Arbitration Association. The arbitration shall be

11



--------------------------------------------------------------------------------



 



conducted before an arbitration tribunal comprised of three individuals, one
selected by the Company, one selected by Executive, and the third selected by
the first two. The parties and the arbitrators selected by them shall use their
best efforts to reach agreement on the identity of the tribunal within ten
(10) business days of either party to this Agreement submitting to the other
party a written demand for arbitration. The proceedings before the tribunal
shall take place within twenty (20) business days of the selection thereof.
Executive and the Company agree that such arbitration will be confidential and
no details, descriptions, settlements or other facts concerning such arbitration
shall be disclosed or released to any third party without the specific written
consent of the other party, unless required by law or court order or in
connection with enforcement of any decision in such arbitration. Any damages
awarded in such arbitration shall be limited to the contract measure of damages,
and shall not include punitive damages. The parties shall equally divide the
costs of the arbitrators, and each party shall bear his or its attorneys’ fees
and other costs, except that the arbitrators may specifically direct one party
to bear the entire cost of the arbitration, including all attorneys’ fees, if
the arbitrators determine that such party acted in bad faith.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

          SLM Corporation    
By:
  /s/ Michael Sheehan   /s/ Albert L. Lord
 
       
Title:
  Senior Vice President and General Counsel   Albert L. Lord

12